
	
		II
		110th CONGRESS
		2d Session
		S. 3031
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2008
			Mrs. Hutchison (for
			 herself, Mr. McCain,
			 Mr. Sununu, Ms.
			 Collins, Mrs. Dole,
			 Mr. Barrasso, Mr. Allard, Mr.
			 Cornyn, Mr. DeMint,
			 Mr. Stevens, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to limit the use of ethanol to
		  meet the renewable fuel standard, and for other purposes.
	
	
		1.Renewable fuel
			 standard
			(a)In
			 generalSection
			 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended by
			 adding at the end the following:
				
					(V)LimitationNotwithstanding
				any other provision of this clause, of the volume of renewable fuel required
				under subclause (I) for each of calendar years 2009 through 2022, the
				applicable volume of ethanol derived from corn starch shall not exceed
				9,000,000,000 gallons.
					(VI)AdjustmentThe
				Administrator, in coordination with the Secretary of Energy and the Secretary
				of Agriculture, shall adjust the applicable volumes of each fuel specified in
				subclauses (II), (III), and (IV) to reflect the limitation under subclause
				(V).
					.
			(b)ComplianceSection
			 211(o)(2)(A)(iii)(II) of the Clean Air Act (42 U.S.C. 7545(o)(2)(A)(iii)(II))
			 is amended—
				(1)in item (aa), by
			 striking or after the semicolon at the end;
				(2)in item (bb), by
			 striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(cc)impose any
				penalty for failure to comply with subclauses (II) through (IV) of subparagraph
				(B)(i).
						.
				(c)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2009.
			
